ORDER
PER CURIAM.
Lourdes Henares-Levy appeals the trial court’s judgment on Counts I, II, and V of her amended petition. We have reviewed the briefs and the record on appeal and conclude that the judgment of the circuit court is supported by substantial evidence and is not against the weight of the evidence. An opinion reciting the detailed facts and restating the principles of law would have no precedential value; but the parties have been furnished with a memorandum for their information, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).